DISMISS and Opinion Filed October 26, 2022




                                  S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-22-00457-CV

                         JUDY HALLMAN, Appellant
                                   V.
                         CITY OF FRISCO, Appellee

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-03963-2021

                        MEMORANDUM OPINION
                 Before Justices Schenck, Reichek, and Goldstein
                          Opinion by Justice Goldstein
      By motion filed October 12, 2022, appellant informs the Court that she no

longer wishes to pursue this appeal and asks that it be dismissed. See TEX. R. APP.

P. 42.1(a)(1). We grant the motion and dismiss the appeal. See id.




                                          /Bonnie Lee Goldstein/
                                          BONNIE LEE GOLDSTEIN
                                          JUSTICE
220457F.P05
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

JUDY HALLMAN, Appellant                     On Appeal from the 471st Judicial
                                            District Court, Collin County, Texas
No. 05-22-00457-CV         V.               Trial Court Cause No. 471-03963-
                                            2021.
CITY OF FRISCO, Appellee                    Opinion delivered by Justice
                                            Goldstein, Justices Schenck and
                                            Reichek participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellee City of Frisco recover its costs, if any, of this
appeal from appellant Judy Hallman.


Judgment entered October 26, 2022.




                                      –2–